Case 1:19-cr-00016-JPJ-PMS Document 331 Filed 02/18/20 Page 1 of 6 Pageid#: 2851




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF VIRGINIA
                                       ABINGDON

 UNITED STATES OF AMERICA                           )
                                                    )
                v.                                  )
                                                    )               Case No. 1:19-cr-00016
 INDIVIOR INC. (a/k/a Reckitt Benckiser             )
   Pharmaceuticals Inc.) and                        )
 INDIVIOR PLC                                       )

                                UNITED STATES’ WITNESS LIST

        The United States of America, pursuant to the Scheduling Order (Doc. 79) as amended by

 the Court’s Order of February 7, 2020 (Doc. 308) (granting a one-week extension of time),

 identifies the witnesses it may call to testify in its case-in-chief at trial as follows. The witnesses

 are listed in alphabetical order by last name, with their approximate job titles in parentheses.

 1. Woody Anderson (Indivior Controller)

 2. Brad Ashby (former Indivior Business Analytics Director)

 3. Phillip Barnett (Contractor, Food and Drug Administration, Office of Criminal
    Investigations)

 4. Andrew Barone (Chief of Fraud and Corporate Neglect Investigations, Medicaid Fraud
    Control Unit, Office of the Attorney General, Commonwealth of Virginia)

 5. Mark Bartley (Special Agent, Food and Drug Administration, Office of Criminal
    Investigations)

 6. Tim Baxter (former Indivior Medical Director)

 7. Debby Betz (Indivior Chief Communications Officer)

 8. Dr. Aref Bhuiya (Physician)

 9. William Blevins

 10. Jeff Bodenberg (Indivior Area Business Manager)

 11. Jason Boehmer (Indivior Area Business Manager)

 12. Genie Boswell (Indivior Clinical Liaison)
Case 1:19-cr-00016-JPJ-PMS Document 331 Filed 02/18/20 Page 2 of 6 Pageid#: 2852



 13. Michael Bruno (former Indivior Zone Business Director)

 14. Dr. Daniel Budnitz (Director, Medication Safety Program, Centers for Disease Control and
     Prevention)

 15. David Byram (former Indivior Public Sector Director)

 16. Marco Campbell (Indivior Area Business Manager)

 17. Melissa Carbone (Practice Manager, L.R.C.)

 18. Brooke Still Cardoso (former Indivior State Government Affairs Manager)

 19. Nancy Casey (Special Agent, United States Postal Service, Office of Inspector General)

 20. David Clissold (Partner, H.P.M.)

 21. Heike Combs (former Indivior Clinical Liaison)

 22. Ana Farr Craig (former Indivior Clinical Liaison)

 23. Custodian of Records (Indivior)

 24. Custodian of Records (R.B.G.)

 25. Kim Daly (Indivior Marketing Director)

 26. Dr. Debra Guyer De Angelo (former Indivior Training and Development Director)

 27. Brandy Duso (former Indivior North America Compliance Officer)

 28. Dr. Scott Emerson (Professor Emeritus, University of Washington–Seattle)

 29. Molly Schlicksup Fanning (Indivior Clinical Liaison)

 30. Ray Gabehart (former Indivior Information Technology Director)

 31. Clint Gagnon (former Indivior Clinical Liaison)

 32. Lori Gittleman (former Vice President, C.A.P.)

 33. Tony Goodman (former Indivior Business Development Director)

 34. Dr. Raj Goswami (Physician)

 35. Gay Green-Carden (former Indivior Clinical Liaison)

 36. Dr. Mark Greenwald (Professor, Wayne State University)

 37. Joe Hall (former Indivior Clinical Liaison)
Case 1:19-cr-00016-JPJ-PMS Document 331 Filed 02/18/20 Page 3 of 6 Pageid#: 2853



 38. Joe Harper (former Indivior Zone Business Director)

 39. Matthew Holland (Indivior Clinical Liaison)

 40. Quiana Holmes (former Indivior Clinical Liaison)

 41. Joelle Huber (former Indivior Clinical Liaison)

 42. Dr. Paul Jeffrey (Director of Pharmacy, M.H.)

 43. Dr. Rolley Ed Johnson (former Indivior Vice President)

 44. Denise Keegan (former Indivior Clinical Liaison)

 45. Dr. Laurie Kyhl (former Indivior Area Business Manager)

 46. Dr. Eric Lavonas (former Associate Director, R.M.P.D.C.)

 47. Dr. Kimberly Lenz (Clinical Pharmacy Manager, M.H.)

 48. Pat Lewis (former Indivior Zone Business Director)

 49. Dr. Jerry Lovelace (Physician)

 50. Lee Marks (former Indivior State Government Affairs Manager)

 51. Alex McDaniel (Compliance Officer, D.S.I.)

 52. Dr. Clifford Mitcheff (Physician)

 53. Faye Mitchell (Business Unit Director, A.H.)

 54. Keith Molton (Indivior Clinical Liaison)

 55. Lenn Murrelle (President, V.G.)

 56. Jaime Neil (Indivior Clinical Liaison)

 57. Dr. Charles O’Keeffe (former Indivior President)

 58. Shelly Oliver (Indivior Clinical Liaison)

 59. Jeff Overbeck (Special Agent, Department of Health and Human Services, Office of
     Inspector General)

 60. Jennifer Owensby (Indivior Area Business Manager)

 61. Rosemarie Paulus (former Indivior Zone Business Director)

 62. Angelina Petillo (Account Manager, D.S.I.)
Case 1:19-cr-00016-JPJ-PMS Document 331 Filed 02/18/20 Page 4 of 6 Pageid#: 2854



 63. Darren Petri (Special Agent, Food and Drug Administration, Office of Criminal
     Investigations)

 64. Gary Phillips (former Indivior President)

 65. Rob Philo (former Indivior Managed Markets Director)

 66. John Pitts (Indivior Senior Regulatory Affairs Fellow)

 67. Howard Pien (Indivior Chairman)

 68. Janine Picinich (former Indivior Area Business Manager)

 69. Luke Poppish (former Business Manager, R.M.P.D.C.)

 70. Rick Powers (former Indivior National Sales Director)

 71. Dr. Pradeep Rajan (former Principal Scientist, V.G.)

 72. Dr. Kumar Ramdas (Physician)

 73. Gina Reed (former Indivior Clinical Liaison)

 74. Representative of the Office of Prescription Drug Promotion, Food and Drug Administration
     (to be determined)

 75. Javier Rodriguez (Indivior General Counsel)

 76. Dr. Jane Ruby (former Indivior Medical Affairs Manager)

 77. Craig Safran (former Indivior Public Sector Director)

 78. Vickie Seeger (former Indivior Risk Management Director)

 79. Richard Simkin (Indivior North America President)

 80. Dr. Nilima Shukla (Physician)

 81. Matthew Sullivan (Lead Regulatory Health Project Manager, Food and Drug Administration)

 82. Dr. Kellie Taylor (Acting Director, Division of Medication Error Prevention and Analysis,
     Food and Drug Administration)

 83. Shaun Thaxter (Indivior Chief Executive Officer)

 84. Lisa Tischer (former Indivior Zone Business Director)

 85. Dr. Tony Tommasello (Indivior Medical Affairs Manager)
Case 1:19-cr-00016-JPJ-PMS Document 331 Filed 02/18/20 Page 5 of 6 Pageid#: 2855



 86. Josephine Torrente (Partner, H.P.M.)

 87. Juan Trippe (Indivior Area Business Manager)

 88. Gerry Unger (former Executive Director, T.V.C.)

 89. Dr. Art Van Zee (Physician)

 90. Alisa Williams (Indivior Clinical Liaison)

 91. Ann Marie Williams (former Indivior State Government Affairs Manager)

 92. Ju Yang (Indivior Vice President)

                                                  Respectfully submitted,

                                                  DANIEL P. BUBAR
                                                  First Assistant United States Attorney
                                                  Attorney for the United States, Acting Under
                                                  Authority Conferred by 28 U.S.C. § 515

                                                  /s/ Albert P. Mayer, VSB No. 86024
                                                  Randy Ramseyer
                                                  Kristin L. Gray
                                                  Joseph S. Hall
                                                  Garth W. Huston
                                                  Janine M. Myatt
                                                  Carol L. Wallack
                                                  United States Attorney’s Office
                                                  180 West Main Street
                                                  Abingdon, VA 24210
                                                  Tel: (276) 628-4161
                                                  Fax: (276) 628-7399
                                                  Email: albert.p.mayer@usdoj.gov


                                                  DAVID MORRELL
                                                  Deputy Assistant Attorney General

                                                  Matthew J. Lash
                                                  Charles J. Biro
                                                  United States Department of Justice
                                                  Civil Division, Consumer Protection Branch
                                                  950 Pennsylvania Avenue, NW
                                                  Washington, DC 20530
                                                  Tel: (202) 514-3764
                                                  Email: matthew.j.lash@usdoj.gov
Case 1:19-cr-00016-JPJ-PMS Document 331 Filed 02/18/20 Page 6 of 6 Pageid#: 2856




                                     CERTIFICATE OF SERVICE

        I certify that on February 18, 2020, I electronically filed the foregoing Witness List with

 the Clerk of Court via the CM/ECF system, which will send notification of the filing to all

 counsel of record in this matter.

                                                  /s/ Albert P. Mayer, VSB No. 86024
